I wish 
at the outset to sincerely congratulate you, Sir, on your 
election as President of the General Assembly at its 
sixty-third session. We are convinced that your 
diplomatic ability and skill will help us to ensure the 
success of this session and to attain the objectives to 
which we all aspire. I should also like to thank 
Mr. Srgjan Kerim for his excellent work and his 
valuable contributions to the smooth conduct of the 
previous session. Our sincere thanks go also to the 
Secretary-General, Mr. Ban Ki-moon, for his generous 
efforts to promote the work of the Organization and to 
enhance its performance in addressing various issues of 
importance to our countries and peoples. 
 The choice of the main theme of this year’s 
general debate — the impact of the global food crisis 
on poverty and hunger in the world — reflects the 
importance of that issue and the growing awareness 
among all countries of its seriousness and of the need 
to work together to find effective solutions to reduce 
its impact and repercussions on national economies, 
particularly those of developing and poor countries, 
and on the increasing rates of poverty and hunger 
throughout the world. 
 In that context, the central role played by the 
United Nations is of crucial importance in addressing 
those issues and in striving to achieve a better balance 
in international relations and greater solidarity, justice 
and equality. That requires that we enhance the 
 
 
5 08-53129 
 
Organization’s reform process and strengthen its 
capacity to keep abreast of international developments. 
 In recent years, the world situation has been 
characterized by increasingly swift change, which has 
disrupted international balances and undermined 
prevailing development formulas. It has also created 
many problems and difficulties that have clearly 
affected the economies and development processes of 
many countries. In addition, it has weakened their 
capacity to make progress and increased their 
vulnerability. Furthermore, the world has recently 
witnessed serious economic problems, in particular an 
excessive rise in oil and basic food prices, which has 
threatened world food security and reduced the 
purchasing power of individuals, thus hampering the 
achievement of the goals and approaches set at the 
Millennium Summit. If we are to address this grave 
situation, we must step up international efforts by 
adopting development strategies based on the noble 
human aspects of world solidarity. In that context, 
Tunisia has called on international financial institutions 
and other organizations that specialize in economy and 
trade to establish and implement agricultural and 
production policies that guarantee the availability of 
food, which is a fundamental right enshrined in 
international human rights instruments. 
 I should like to take this opportunity to reiterate 
our call for intensified efforts to operationalize the 
World Solidarity Fund, endorsed by the General 
Assembly in 2002 (resolution 57/265) on the initiative 
of Tunisia as a mechanism to address the issues of 
poverty and privation in the world and to reduce 
disparities among peoples. 
 In order to keep abreast of the profound changes 
on the international scene and the new realities they 
have produced in international relations, along with the 
various challenges and complexities those changes 
represent, we must act to strengthen the capacity of the 
United Nations to act more efficiently. We must also 
endeavour to reform the Organization, develop its 
structures and enhance the role it is expected to play to 
ameliorate the current international situation and turn 
globalization into a process that helps to guarantee 
peace and development for all peoples. 
 In that context, Tunisia supports all efforts and 
initiatives aimed at establishing new frameworks and 
mechanisms for action that can help to find collective 
solutions to common challenges in the vital fields of 
security, peace, development, the environment and 
food security, as part of an appropriate approach to 
international relations founded on the complementarity 
between peace, security and development. However, 
that should be accompanied by strengthened 
multilateral action on the basis of cooperation, 
solidarity and a constructive dialogue among all 
countries. 
 Despite efforts to contain it, the heightened 
problem of terrorism in the world strengthens our 
belief in the need to unify the international approach to 
fighting that scourge and finding adequate solutions to 
it. Since the early 1990s, Tunisia has warned the 
international community against the dangers of 
terrorism and has called for the adoption of a 
comprehensive and efficient approach that takes into 
consideration the root causes of the scourge. Today, we 
renew the call of His Excellency President Zine El 
Abidine Ben Ali to convene an international 
conference under the auspices of the United Nations to 
develop an international code of conduct for the fight 
against terrorism to which all parties shall commit 
themselves. 
 Climate change and the resulting intensification 
of the problems of desertification, drought and the lack 
of drinking water pose a threat to all humankind today 
and are a source of great concern to all. While 
affirming the close link between the environment and 
development and the crucial importance of promoting 
cooperation and solidarity to respond to the challenges 
in that regard, we should like to emphasize the need to 
include concerns about the potential effects of climate 
change, particularly in the African and Mediterranean 
regions, among the international community’s 
priorities, as called for in the Tunis Declaration 
adopted by the International Solidarity Conference on 
Climate Change Strategies for the African and 
Mediterranean Regions, which was held in Tunisia in 
November 2007. 
 We would also like to reiterate the need to 
mobilize the necessary financial resources to promote 
research into climate monitoring and meteorology and 
the development of natural disaster early warning 
systems, in addition to the need to invest in reducing 
the greenhouse gas emissions that cause global 
warming. 
 We are convinced that the success of 
development efforts and the strengthening of 
  
 
08-53129 6 
 
cooperation among our countries depend on providing 
a secure and stable international environment. 
Obstacles to success in that effort include the 
intensification of tensions and conflicts and the 
persistence of unresolved problems. In that regard, we 
reaffirm Tunisia’s commitment to the values of peace 
and to the principles of international legality as the 
path to achieving just and lasting solutions to pending 
international issues. We also renew our determination 
to promote the values of moderation, tolerance and 
mutual respect in relations among countries and 
peoples and to establish bridges of communication and 
dialogue among all civilizations, cultures and religions. 
 In that context, while reaffirming Tunisia’s 
position in support of our Palestinian brothers and their 
just cause as a people, we renew our call to the 
international community, especially its most influential 
members and the Quartet, to increase their efforts to 
bring Israel to end its aggressive practices and 
settlement activities. We call on them to intensify their 
work to reinvigorate the peace effort and to facilitate 
the resumption of negotiations between Palestinians 
and Israelis on the basis of the relevant international 
terms of reference, the Arab Peace Initiative and the 
results of the Annapolis Conference, with the aim of 
achieving a just, lasting and comprehensive solution to 
the Palestinian question.  
 Such a solution would guarantee that the 
Palestinians regain their legitimate national rights and 
establish an independent Palestinian State on their 
national territory. It would also guarantee the 
withdrawal of Israel from all occupied Arab territories, 
including Syrian and Lebanese land. That solution 
would also provide security and stability for all the 
peoples of the region. 
 We also call for joint regional and international 
efforts to address the deterioration of security and 
humanitarian conditions in Iraq and to help the 
brotherly Iraqi people to restore security and stability 
so that they may devote their energies to reconstruction 
efforts while preserving their national and territorial 
unity. 
 We wish to take this opportunity to express our 
satisfaction with the recent positive developments in 
our sisterly country of Lebanon, namely, the election of 
the country’s President and the establishment of a 
Government of national unity. We trust that our 
Lebanese brothers will further strengthen that process 
in order to preserve Lebanon’s security and stability. 
 Since the change of 7 November 1987, and under 
the wise leadership of President Zine El Abidine Ben 
Ali, President of the Republic of Tunisia, we have 
succeeded in accomplishing remarkable achievements 
in every area, due to substantial reforms that have 
strengthened the democratic process, promoted 
mechanisms to protect human rights and culture and 
consecrated public freedoms. Those reforms have 
enabled us to expand the scope of consultation and 
participation by the various sectors of civil society in 
identifying major trends and determining crucial 
national options within the framework of the rule of 
law and respect for institutions. 
 Those reforms have also made it possible to 
achieve many of the Millennium Development Goals, 
which has led to the improvement of living standards 
and the well-being of all segments of Tunisian society. 
Those achievements reflect the sound development 
choices and approaches implemented in Tunisia, which 
have allowed us to reach a high position on the list of 
countries with the highest human development 
indicators. That has earned Tunisia the respect of 
international financial institutions and the specialized 
agencies of the United Nations. 
 In its various development plans, Tunisia has 
continued to work for development and modernization 
in order to strengthen its capacity to keep up with 
international changes and actively contribute to 
building a world of peace and security and to make 
international relations more balanced and based on 
solidarity. 
 Based on its desire to achieve a higher level of 
integration at the regional and international levels, 
Tunisia is working to expand its participation in 
regional and international organizations and to develop 
political relations with friendly countries. It also 
endeavouring to expand and diversify its scope of 
cooperation with them so as to establish an effective 
partnership based on mutual respect and common 
interests. In that regard, Tunisia firmly believes that the 
Arab Maghreb Union is a strategic and crucial choice 
for all peoples of the region. In cooperation and 
coordination with the other friendly Maghreb 
countries, we are sparing no effort to speed up the 
establishment of the Union.  
 
 
7 08-53129 
 
 Tunisia is also eager to promote joint Arab action 
and to enhance its ability to interact with regional and 
international bodies in order to address the changes 
taking place in the region and to contribute to the 
promotion of the reform and modernization process in 
the Arab world, in conformity with the decisions of the 
2004 Arab summit held in Tunis. 
 With regard to Africa, Tunisia is contributing to 
the achievement of peace and security in the continent 
by participating in United Nations peacekeeping 
operations and by developing economic relations with 
friendly African countries. Based on our belief in the 
importance of joint African action and the fact that the 
African Union is the ideal framework to address the 
continent’s problems and achieve the integration to 
which our peoples aspire, Tunisia reaffirms its strong 
determination to pursue the process decided within the 
framework of the African Union to establish and 
operationalize its institutions, enhance its role in the 
resolution of conflicts and promote the development 
process in Africa. 
 With regard to Europe, Tunisia attaches strategic 
importance to its relations with the European Union 
(EU) and is continuing to work to develop those 
relations on the basis of a solidarity-based partnership 
with EU countries on the basis of dialogue, cooperation 
and mutual respect. The building of a Euro-
Mediterranean cooperation framework is one of 
Tunisia’s priorities and a tenet of its foreign policy. 
Tunisia has therefore supported every initiative and 
mechanism that contributes to the promotion of peace, 
solidarity and development in the Mediterranean 
region — including the Barcelona process, the 5+5 
Dialogue, and the Mediterranean Forum. 
 Tunisia was among the first countries to welcome 
the French initiative on the establishment of the Union 
for the Mediterranean. We are convinced that the future 
of that initiative depends upon an effective partnership 
that guarantees the active participation of the countries 
of the southern Mediterranean in establishing the 
foundations of the Union and in the taking of decisions 
of concern to the region. 
 Meeting the challenges posed by the new 
international situation and the profound changes taking 
place on the world scene requires us all to step up 
efforts to further entrench the noble universal 
principles and humanist values on which the United 
Nations was founded. It also requires perseverance in 
enhancing the process of United Nations reform to 
make its work more efficient and to ensure its active 
contribution to providing optimum international 
conditions that can help us find collective solutions to 
common challenges and current international issues, 
respond to our peoples’ aspirations for stability, and 
provide the appropriate conditions for prosperity and 
well-being in an environment of cooperation and 
solidarity-based development. 